DETAILED ACTION
This office action is responsive to request for continued examination filed on June 3, 2021 in this application Gore et al., U.S. Patent Application No. 16/549,113 (Filed August 23, 2019) (“Gore”).  Claims 1, 4 – 13, and 16 – 20 were pending.  Claims 1, 9, and 13are amended.  Claims 1, 4 – 13, and 16 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on June 3, 2021 has been entered.

Response to Arguments
	With respect to Applicant’s argument on pgs. 8 - 9 of the Applicant’s Remarks (“Remarks”) stating that the prior art references fail to teach that “at least a minimum amount of memory that is greater than the size of the onboard memory of the information handling resource” is required to perform the cryptographic verification, examiner respectfully agrees in part.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  However, in the interests of compact prosecution, prior art reference Dharankar is added which teaches that the local device lacks an amount of memory needed to perform the cryptographic function.  Dharankar ¶¶ 0023 & 0036 (remote server 101 performs cryptographic validation for local beacon when beacon has insufficient computing or memory resources).  Therefore, the prior art teaches “wherein the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 
	Claims 1, 4 – 13, and 16 – 20 are rejected on the ground of obviousness double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 8874922, claims 1, 4 – 13, and 16 – 20 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 9069965, and claims 1, 4 – 13, and 16 – 20 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 9183395.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patents anticipates the claims of the instant Application with the exception of the limitations: “wherein the verification of the cryptographic signature uses a process that requires at least a minimum amount of memory that is greater than the size of the onboard memory of the information handling resource,” would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Dharankar (see infra) which discloses where the local device lacks an amount of memory needed to perform the cryptographic function.  Dharankar ¶¶ 0023 & 0036 (remote server 101 performs cryptographic validation for local beacon when beacon has insufficient computing or memory resources).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Patents for the purpose of implementing security even when a local device lacks necessary resources.

Claim Rejections 35 U.S.C. §103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6 – 13, 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber et al., United States Patent Application Publication No. 2013/0185564 (Published July 18, 2013, filed January 17, 2012) (“Jaber”), in view of Liles et al., United States Patent Application Publication No. 2015/0278524 (Published October 1, 2015, filed June 15, 2015) (“Liles”) and Dharankar, United States Patent Application Publication No. 2018/0145834 (Published May 24, 2018, filed November 20, 2017) (“Dharankar”).

Claims 1, 9, and 13
With respect to claims 1, 9 and 13 Jaber teaches the invention as claimed an information handling system comprising: a host system comprising a host system processor; a management controller coupled to the host system 5processor; and an information handling resource coupled to the host system processor and the management controller, the information handling resource including a firmware, …wherein the information handling system is configured 10to:
transfer a firmware update package from the host system to the management controller, wherein the firmware update package includes a cryptographic signature; verify, at the management controller, the cryptographic signature,… transfer data indicative of the verification from the management controller to the information handling resource; {Firmware update method receives a firmware at a device from a host via a network and applies a cryptographic hash algorithm to the firmware to verify the firmware using a public key and previously determined hash value using a private key, and installs the firmware update if it passes the cryptographic algorithm.  Jaber at ¶¶ 0023 – 0028; id. at fig. 3.  Device, or “information handling system,” has a processor and a storage element to store a BIOS.  Jaber at Abstract and ¶ 0023.}
However, Jaber does not explicitly teach the limitation:
wherein the information handling resource has an onboard processor and an onboard memory having a sizePage 3of6;… such that the onboard processor and the onboard memory are not capable of verifying the cryptographic signature;… and 20in response to receiving the data indicative of the verification from the management controller, install, by the information handling resource, the firmware update package.  {Liles does teach this limitation.  Liles teaches that the method for using a cryptographic hash to verify a firmware update, as taught by Jaber may include where the firmware updater device processor 16 and memory 20 are not capable of performing the verification and must notify a firmware manager to perform the verification using a management processor 12.  Liles ¶¶ 0017 – 0020; id. at fig. 1.  
Jaber and Liles are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to securely perform an update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for using a cryptographic hash to verify a firmware update, as taught in Jaber, with where a firmware manager double checks the verification, as taught in Liles.  Liles teaches that it is important to shield the update from malicious programs.  Id at ¶ 0017.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method using a cryptographic hash to verify a firmware update, as taught in Jaber, with where a firmware manager double checks the verification, as taught in Liles, for the purpose of securely updating the firmware.}
However, Jaber and Liles do not explicitly teach the limitation:
wherein the verification of the cryptographic signature uses a process that requires at least a minimum amount of memory that is greater than the size of the onboard memory of the information handling resource, {Dharankar does teach this limitation.  Dharankar teaches that the method for using a remote device to verify a cryptographic hash, as taught by Jaber and Liles may include where the local device lacks an amount of memory needed to perform the cryptographic function.  Dharankar ¶¶ 0023 & 0036 (remote server 101 performs cryptographic validation for local beacon when beacon has insufficient computing or memory resources).  
Jaber, Liles, and Dharankar are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of authentication, and both are trying to solve the problem of how to hash securely.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for using a remote device to verify a cryptographic hash, as taught in Jaber and Liles, with where the local device lacks an amount of memory needed to perform the cryptographic function, as taught in Dharankar.  Liles teaches that it is important to shield the update from malicious programs.  Id at ¶ 0017.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method using a remote device to verify a cryptographic hash, as taught in Jaber and Liles, with where the local device lacks an amount of memory needed to perform the cryptographic function, as taught in Dharankar, for the purpose of security even when the devices lacks necessary resources.}

Claims 4 and 16
With respect to claims 4 and 16, Jaber, Liles, and Dharankar teach the invention as claimed, including:
wherein the signature complies with a cryptographic standard.    {Firmware update method receives a firmware at a device from a host via a network and applies a cryptographic hash algorithm such as RSA to the firmware to verify the firmware using a public key and previously determined hash value using a private key, and installs the firmware update if it passes the cryptographic algorithm.  Jaber at ¶¶ 0014 & 0023 – 0028; id. at fig. 3.}


Claims 6 and 18
With respect to claims 6 and 18, Jaber, Liles, and Dharankar teach the invention as claimed, including:
wherein the data indicative of the verification is a hash, and wherein the information handling resource is configured to compare the hash with a hash generated by the information handling resource.  {Firmware update method receives a firmware at a device from a host via a network and applies a cryptographic hash algorithm such as RSA to the firmware to verify the firmware using a public key and previously determined hash value using a private key, and installs the firmware update if it passes the cryptographic algorithm.  Jaber at ¶¶ 0014 & 0023 – 0028; id. at fig. 3.}

Claims 7 and 19
With respect to claims 7 and 19, Jaber, Liles, and Dharankar teach the invention as claimed, including:
wherein the data indicative of the verification is a cryptographic token.  {Firmware update method receives a firmware at a device from a host via a network and applies a cryptographic hash algorithm such as RSA to the firmware to verify the firmware using a token such as a public key received from the host and a previously determined hash value using a private key, and installs the firmware update if it passes the cryptographic algorithm.  Jaber at ¶¶ 0014 & 0023 – 0028; id. at fig. 3.}

Claims 8 and 20
Jaber, Liles, and Dharankar teach the invention as claimed, including:
wherein the information handling resource is configured to compare the cryptographic token with information received from the host system.   {Firmware update method receives a firmware at a device from a host via a network and applies a cryptographic hash algorithm such as RSA to the firmware to verify the firmware using a token such as a public key received from the host and a previously determined hash value using a private key, and installs the firmware update if it passes the cryptographic algorithm.  Jaber at ¶¶ 0014 & 0023 – 0028; id. at fig. 3.}

Claim 10
With respect to claim 10, Jaber, Liles, and Dharankar teach the invention as claimed, including:
wherein the data indicative 15of the verification is sent from the management controller to the information handling resource via an Inter-Integrated Circuit (I2C) bus.  {The firmware updater that performs the verification notifies a firmware manager via an IPMI bus [which one of ordinary skill in the art knows utilizes an I2C implementation such as IPMB] and the manager double checks the verification before performing the update.  Liles ¶¶ 0017 - 0020.}

Claim 11
With respect to claim 11, Jaber, Liles, and Dharankar teach the invention as claimed, including:
further comprising the 20information handling resource storing the data indicative of the verification in volatile memory thereof.   {Device, or “information handling system,” has a processor and a storage element to store a BIOS.  Jaber at Abstract and ¶ 0023.}

Claim 12
With respect to claim 12, Jaber, Liles, and Dharankar teach the invention as claimed, including:
wherein the data indicative of the verification that is stored in volatile 25memory of the information handling resource is inaccessible to the host system.   {Firmware update method receives a firmware at a device from a host via a network and applies a cryptographic hash algorithm such as RSA to the firmware to verify the firmware using a token such as a public key received from the host and a previously determined hash value using a private key, and installs the firmware update if it passes the cryptographic algorithm.  Jaber at ¶¶ 0014 & 0023 – 0028; id. at fig. 3.}




Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber in view of Liles, Dharankar, and Bhaskar et al., United States Patent Application Publication No. 2018/0176222 (Published June 21, 2018, filed June 22, 2016) (“Bhaskar”).

Claims 5 and 17
Jaber, Liles, and Dharankar teach the invention as claimed, however, Jaber, Liles, and Dharankar does not explicitly teach the limitation:
wherein the cryptographic standard is Federal Information Processing Standards (FIPS) 186-4.   {Bhaskar does teach this limitation.  Bhaskar teaches that the method for using a cryptographic hash to verify a firmware update, as taught by Jaber, Liles, and Dharankar may include where the Federal Information Processing Standard 186-4 is used to perform the hashing.  Bhaskar ¶¶ 0040 & 0041.
Jaber, Liles, Dharankar, and Bhaskar are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of authentication, and both are trying to solve the problem of how to hash securely.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for using a cryptographic hash to verify a firmware update, as taught in Jaber, Liles, and Dharankar with where the Federal Information Processing Standard 186-4 is used to perform the hashing, as taught in Bhaskar.  Jaber teaches that hashing is a useful means to determine if the firmware update is unchanged.  Id at ¶ 0028.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method using a cryptographic hash to verify a firmware update, as taught in Jaber, Liles, and Dharankar, with where the Federal Information Processing Standard 186-4 is used to perform the hashing, as taught in Bhaskar, for the purpose of securely updating the firmware.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
//T.H./										September 30, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199